Citation Nr: 1115948	
Decision Date: 04/22/11    Archive Date: 05/04/11

DOCKET NO.  06-20 559	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Togus, Maine


THE ISSUE

Entitlement to service connection for obstructive sleep apnea.  


WITNESSES AT HEARING ON APPEAL

The Veteran and his wife


ATTORNEY FOR THE BOARD

Evan M. Deichert, Associate Counsel



INTRODUCTION

The Veteran had active service from August 1978 to January 1979, and from March 1989 to July 1991.  

This matter initially came to the Board of Veterans' Appeals (Board) on appeal from a December 2005 decision by the Department of Veterans Affairs (VA) Regional Office (RO) in Cleveland, Ohio.  Jurisdiction of the Veteran's case was subsequently transferred to the VA RO in Togus, Maine, although it now appears that the Veteran resides in Colorado.  

In January 2007, the Veteran and his wife testified during a hearing conducted via videoconference with the undersigned Acting Veterans Law Judge.  A transcript of the hearing is of record.  

In an August 2007 decision, the Board denied the Veteran's claim for service connection for sleep apnea.  The Veteran appealed the Board's August 2007 decision to the United States Court of Appeals for Veterans Claims (Court).  In August 2008, VA's General Counsel filed a Motion for Remand, requesting that the Board's August 2007 decision be vacated and remand.  In September 2008, the Court issued an Order consistent with that motion.  

In January 2009, the Board remanded the Veteran's claim to the RO for further evidentiary development that included obtaining a medical as to the etiology of his claimed sleep apnea.  For reasons explained in greater detail below, however, the Board finds that service connection for the Veteran's claimed sleep apnea is warranted.  An extended discussion of whether the previous remand orders of the Court and the Board were complied with is thus unnecessary.  See D'Aries v. Peake, 22 Vet. App. 97, 105 (2008) (holding that only substantial compliance with the terms of the Board's engagement letter would be required, not strict compliance); see also Stegall v. West, 11 Vet. App. 268 (1998). 

Finally, in various letters and statements during the pendency of his appeal, the Veteran has argued that there was clear and unmistakable error (CUE) in the RO's December 2005 rating decision and September 2006 supplemental statement of the case that denied his claim for service connection for sleep apnea.  However, as the Board explained in the Introduction to its August 2007 decision, this issue was not ripe for adjudication, as the RO decision was not yet final.  See 38 U.S.C.A. § 7105 (West 2002); 38 C.F.R. §§ 3.104, 3.105 (2010).  Given that the Board is granting the Veteran's claim on appeal, any assertion of CUE with the December 2005 rating decision that denied service connection for sleep apnea is rendered moot.  


FINDING OF FACT

Giving the Veteran the benefit of the doubt, the evidence of record is in equipoise as to whether his sleep apnea had its onset during active service.  


CONCLUSION OF LAW

Resolving reasonable doubt in the Veteran's favor, obstructive sleep apnea was incurred during active service.  38 U.S.C.A. §§ 1110, 1113, 1131, 1154, 5103, 5103A, 5107(b) (West 2002 & Supp. 2010); 38 C.F.R. §§ 3.102, 3.159, 3.303 (2010).  


REASONS AND BASES FOR FINDING AND CONCLUSION

As provided for by the Veterans Claims Assistance Act, VA has a duty to notify and assist claimants in substantiating a claim for VA benefits. 38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107, 5126 (West 2002 & Supp. 2010); 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a) (2010).  In this case, the Board is granting in full the benefit sought on appeal.  Accordingly, assuming, without deciding, that any error was committed with respect to either the duty to notify or the duty to assist, such error was harmless and need not be further considered.  Information concerning effective dates and ratings for sleep apnea will be provided by the RO.  If appellant then disagrees with any of those actions, he may appeal those decisions.

In Gilbert v. Derwinski, 1 Vet. App. 49, 53 (1990), the Court held that a veteran need only demonstrate that there is an "approximate balance of positive and negative evidence" in order to prevail.  The Court has also stated, "It is clear that to deny a claim on its merits, the evidence must preponderate against the claim."  Alemany v. Brown, 9 Vet. App. 518, 519 (1996), citing Gilbert.

Service connection may be granted for a disability resulting from disease or injury incurred in or aggravated by active service.  38 U.S.C.A. §§ 1110, 1131.  If a chronic disease is shown in service, subsequent manifestations of the same chronic disease at any later date, however remote, may be service connected, unless clearly attributable to intercurrent causes.  38 C.F.R. § 3.303(b).  Continuity of symptoms is required where a condition in service is noted but is not, in fact, chronic; continuity is also required where a diagnosis of chronicity may be legitimately questioned.  38 C.F.R. § 3.303(b).

"[I]n order to establish service connection or service- connected aggravation for a present disability the veteran must show: (1) the existence of a present disability; (2) in-service incurrence or aggravation of a disease or injury; and (3) a causal relationship between the present disability and the disease or injury incurred or aggravated during service."  Shedden v. Principi, 381 F. 3d 1163, 1166-67 (Fed. Cir 2004).  See also Caluza v. Brown, 7 Vet. App. 498, 506 (1995).

Service connection may also be granted for any disease diagnosed after discharge, when all the evidence, including that pertinent to service, establishes that the disease was incurred in service.  38 U.S.C.A. § 1113(b); 38 C.F.R. § 3.303(d).  The Board must determine whether the evidence supports the claim or is in relative equipoise, with the appellant prevailing in either case, or whether the preponderance of the evidence is against the claim, in which case, service connection must be denied.  Gilbert v. Derwinski, 1 Vet. App. at 49.

In this case, the Veteran contends that he currently suffers from obstructive sleep apnea, and that he suffered from this condition during his active service.  After carefully considering the claim in light of the record and the applicable law, the Board is of the opinion that the evidence is in equipoise.  Accordingly, giving the Veteran the benefit of the doubt, the appeal will be granted.

The Board notes that medical evidence of record shows that the Veteran currently suffers from sleep apnea.  VA treatment records reflect that he was initially diagnosed with obstructive sleep apnea in 2001.  Subsequent VA examinations and private evaluations also show that he continues to suffer from this disorder.   

During the pendency of the Veteran's appeal, VA examiners in April and September 2006, and July 2009 opined that his current sleep apnea was neither incurred in nor aggravated by his active service.  Although the Veteran submitted numerous medical articles, books, and treatises in support of his claim, he has not provided any medical evidence that rebuts the findings of the VA examiners.  Thus, service connection for sleep apnea on a direct basis is not warranted.  

When service connection may not be established on a direct basis, however, the Board may consider granting service connection based on a continuity of symptomatology.  See Barr v. Nicholson, 21 Vet. App. 303, 307 (2007) ("An alternative method of establishing the second and/or third Caluza element is through a demonstration of continuity of symptomatology.").

Under 38 C.F.R. § 3.303(b), continuity of symptomatology may be used to support a claim for service connection.  In such instances, the second and third criteria for service connection can be satisfied if the Veteran presents: (a) evidence that a condition was noted during service or a presumptive period; (b) evidence of post-service continuity of symptomatology; and (c) medical or, in certain circumstances, lay evidence of a nexus between the present disability and the post-service symptomatology.  McCormick v. Gober, 14 Vet. App. 39, 49-50 (2000) (citing 38 C.F.R. § 3.303(b); Savage v. Gober, 10 Vet. App. 488, 495-97 (1997).

Thus, in order for service connection to be granted on the basis of continuity of symptomatology, there must be evidence that the Veteran currently suffers from his claimed condition, evidence that this condition was noted during service or a presumptive period, evidence of post-service continuity of symptomatology, and evidence of a nexus between his present disability and the post-service symptomatology.  The Veteran satisfies each element of this framework.

First, as noted above, the Veteran currently suffers from obstructive sleep apnea.

Next, the Board must assess the competence of the Veteran and his wife to report the onset of his sleep apnea and of his having such residual problems since that time, as well as his credibility.  See Barr v. Nicholson, 21 Vet. App. at 307-08; Washington v. Nicholson, 19 Vet. App. 362, 368-69 (2005).

In Barr and Washington, the Court noted that a veteran is competent to testify to factual matters of which he had first-hand knowledge and, citing its earlier decision in Layno v. Brown, 6 Vet. App. 465, 467-69 (1994), held that lay testimony is competent if it is limited to matters that the witness has actually observed and is within the realm of the personal knowledge of the witness; see also 38 C.F.R. § 3.159(a)(2).

While the Veteran's service treatment records do not show that he was diagnosed as suffering from sleep apnea in service, the lay evidence of record does indicate that he had symptoms in service and immediately thereafter.  Of most probative value here are the recollections of the Veteran's wife.  In multiple hearings (including the Veteran's January 2007 Board hearing), medical records, and letters, the Veteran's wife provided her recollections of his suffering from sleep apnea symptoms during his active service.  

For example, during a June 1992 personal hearing at the RO regarding other issues, the Veteran's wife described him as having difficulty breathing while sleeping.  She stated that she would move him a little bit to try to get him to breathe.  In a January 2001 VA pulmonary consult record, the Veteran's wife noted that his sleep apnea began in 1991.  She stated that she noticed that he snored and suffered from apneic spells at night, and she described him as being tired during the day.  Further, in a September 2005 letter, the Veteran's wife stated that when they married in 1991, while he was still on active service, she remembered that he snored and stopped breathing during the night.  

The Board notes that the Veteran's wife is competent to offer opinions regarding his snoring and difficulty breathing while sleeping, as these symptoms are readily observable by a lay person.  The Board also finds the Veteran's wife's testimony to be credible.  Her recollections of the Veteran's symptoms remained consistent over time, and she offered many of her descriptions prior to the Veteran filing a claim for service connection in March 2005.  Her statements thus carry great probative weight in the Board's decision.  

As the Veteran and his wife provided credible written and oral statements regarding his sleep patterns and symtoms of apnea, and she is competent to describe both the incurrence and continuity of symptomatology associated with the sleep apnea, the Board notes that the Veteran and his wife are competent to report as to the circumstances of his in-service sleep apnea symtoms.  Layno, 38 C.F.R. § 3.159(a)(2).  See e.g., Buchanan v. Nicholson, 451 F.3d 1331 (Fed. Cir. 2006) (involving a claim of service connection for paranoid schizophrenia where lay persons submitted statements attesting to observing a change in the veteran's behavior during and since service); see also Jandreau v. Nicholson, 492 F.3d 1372 (Fed. Cir. 2007).

The lack of corroboration does not, by itself render lay evidence incredible. Buchanan v. Nicholson, 451 F.3d at 1337 (Board must first "determine whether lay evidence is credible in and of itself, i.e., because of possible bias, conflicting statements, etc.").

However, lay persons are not competent to opine as to medical etiology or render medical opinions.  Barr v. Nicholson; see Grover v. West, 12 Vet. App. 109, 112 (1999); Espiritu v. Derwinski, 2 Vet. App. 492, 494 (1992).  Lay testimony is competent, however, to establish the presence of observable symptomatology and "may provide sufficient support for a claim of service connection."  Layno v. Brown, 6 Vet. App. at 469; see also Falzone v. Brown, 8 Vet. App. 398, 405 (1995) (lay person competent to testify to pain and visible flatness of his feet); Espiritu, 2 Vet. App. at 494- 95 (lay person may provide eyewitness account of medical symptoms).

The Federal Circuit further stated in Davidson v. Shinseki, 581 F.3d 1313 (Fed. Cir. Sept. 14, 2009), that it had previously and explicitly rejected the view that competent medical evidence is required when the determinative issue in a claim for benefits involves either medical etiology or a medical diagnosis.  Instead, under section 1154(a) lay evidence can be competent and sufficient to establish a diagnosis of a condition when: a layperson is competent to identify the medical condition; the layperson is reporting a contemporaneous medical diagnosis; or lay testimony describing symptoms at the time supports a later diagnosis by a medical professional.

"Symptoms, not treatment, are the essence of any evidence of continuity of symptomatology."  Savage v. Gober, 10 Vet. App. at 496 (citing Wilson v. Derwinski, 2 Vet. App. 16, 19 (1991).  Once evidence is determined to be competent, the Board must determine whether such evidence is also credible.  See Layno, supra (distinguishing between competency ("a legal concept determining whether testimony may be heard and considered") and credibility ("a factual determination going to the probative value of the evidence to be made after the evidence has been admitted").

The Board finds the Veteran's and his wife's descriptions of the circumstances of his service credible.  He and his wife are competent to state that he experienced symptoms of interrupted sleep and breathing difficulty in service.

Third, there is evidence of post-service continuity of symptomatology.  Once again, it is the testimony and statements from the Veteran's wife that are persuasive in this case.  According to a May 2000 VA outpatient record, the Veteran's wife stated that he suffered from periods of apnea during the night and that she would shake him to get him to breathe.  She also stated that the Veteran snored loudly, and that he was tired during the days.  A July 2000 VA treatment record notes that the Veteran's wife stated that he gasped during the night and that she would shake him to start him breathing again.  In other statements, the Veteran's wife described him as suffering from these symptoms continuously since the time of their 1991 marriage.  

Again, relying on the competent and credible testimony of the Veteran's wife, the Board finds that there is evidence of post-service continuity of symptomatology, satisfying the third element of the framework.  

Finally, there is lay evidence of a nexus between the Veteran's current disability and his in-service complaints.  Again, examining the testimony and statements of the Veteran's wife, the Board finds that her descriptions of the Veteran's symptoms have remained constant.  The symptoms that led to the Veteran's diagnosis of sleep apnea in 2001 were the same as those that she stated that she noticed in 1991 and first referenced in 1992.  Accordingly, the Board finds that there is a nexus between his current disability and his in-service symptoms.  

In this case, as noted above, the probative medical evidence indicates that the Veteran was diagnosed with obstructive sleep apnea in 2001.

As to whether the Veteran has obstructive sleep apnea related to active service, the evidence is clearly in equipoise.  The Veteran maintains that he had symtoms of sleep apnea during active service, to which he attributes his currently diagnosed sleep apnea and, while this could not be verified, his wife has consistently reported her observations of these symtoms since 1992, many years before he filed his claim for service connection for sleep apnea in 2005.

While VA examiners concluded that the Veteran did not suffer from obstructive sleep apnea during his service and that his condition was not causally related to his active service, they evidently did not consider, and not discuss, the competent and credible statements of the Veteran's wife in forming their opinions, that lessens their probative value.  After reviewing the record, the Board finds that the evidence of record is equally plausible and equally probative.  Hence, the Board finds that the evidence is in equipoise as to whether the Veteran has sleep apnea that cannot be dissociated from active service.  Accordingly, pursuant to 38 U.S.C.A. § 38 U.S.C.A. § 5107(b), entitlement to service connection for an obstructive sleep apnea granted.


ORDER

Service connection for obstructive sleep apnea is granted.  



____________________________________________
D.J. DRUCKER
Acting Veterans Law Judge, Board of Veterans' Appeals


Department of Veterans Affairs


